Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that the degassing unit is connected to an inlet duct but the claim upon which it depends recites that the degassing unit is directly connected to the reactor tank. If the degassing unit is connected to a different element that is positioned between the degassing unit and the reactor tank, it is no longer directly connected to the reactor tank. As such, claim 4 fails to include all the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703).
Regarding claim 1, Knorle teaches an apparatus for wastewater treatment, comprising a reactor tank/tank (50) for forming struvite with an inlet and an outlet, a dosing unit (81 82) that comprises a tank capable of holding magnesium chloride and a vent line for the reactor tank (55), wherein the dosing unit and the vent line are each directly connected or attached to the reactor tank (Figs. 3-4 and [0206]-[0216]). Knorle also teaches that a vacuum pump (46) is used ([0206]).
Knorle fails to teach that the vent line includes a vacuum pump or gas compressor thereby providing the capability of the reactor vessel being operated at a reduced pressure. Hazewinkel teaches that in a reactor tank for forming struvite, it is 
Regarding claim 4, Knorle teaches an inlet duct (52) that has the dosing unit connected thereto (Fig. 4).  
Regarding claims 7-8, Knorle teaches fluid pumps and a programmable logic controller ([0206] and [0225]). 
Regarding claim 14, see claim 1 above. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  In this case, there is no clear indication of what would affect the basic and novel characteristics of the claim and the transitional phrase "consisting essentially of" will be construed as equivalent to comprising.  Modified Knorle teaches that the reactor tank can include an inlet, and outlet, a dosing unit, and a degassing unit/vacuum pump all attached to the single reactor tank (50). 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703) as applied to claim 1 above, and further in view of Chew (US 2007/0029261).
Regarding claims 5-6, Knorle fails to teach an electromagnetic descaling unit for the inlet or outlet. Chew teaches that scaling in water systems causes fouling and/or corrosion. Providing an electromagnetic descaling unit for the piping/conduits in the system allows for descaling and prevention of scale formation ([0003]-[0009] and [0043]-[0046]). As such, it would have been obvious to provide an electromagnetic descaling unit on the inlet and outlet conduits in order to prevent scale as well as descale the apparatus. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703) as applied to claim 1 above, and further in view of Whiteside (US 2015/0315047).
Regarding claim 13, Knorle teaches that the gases removed are transferred to the outside, which is being assumed meaning they are vented to the atmosphere, but 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the above rejection has been modified to show that modified Knorle teaches the reactor tank having a dosing unit and a degassing unit/vacuum pump directly attached thereto. Further, modified Knorle renders obvious claim 14 even with the consisting essentially of terminology. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777